Citation Nr: 0407908	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
folliculitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from July 1976 to November 
1976, from May 1977 to July 1981, and from September 1981 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  The claims file was later 
transferred to the RO in San Diego, California.


REMAND

The Board has determined that additional development is 
necessary in this case. 

In a November 2000 rating decision, the RO granted service 
connection for folliculitis and assigned a 10 percent 
disability rating.  In April 2001, the veteran disagreed with 
the rating that was assigned and requested that his 
folliculitis be considered more disabling.  He submitted a 
timely appeal in March 2002.  The Board notes that the 
Schedule for Rating Disabilities pertaining to skin disorders 
under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833, was 
revised, effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  This change became effective during 
the veteran's appeal and the Board attempted to provide 
notice to the veteran of the change in the law.  It appears 
that the letter was returned to the Board as the post office 
stamp indicates that the mail forwarding period had expired.  
Thus, it does not appear that the veteran has as of yet been 
apprised of the change in the law and been provided an 
opportunity to submit evidence and argument in this regard.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Further, upon review of the record, the Board finds that the 
medical evidence currently of record is insufficient with 
which to evaluate the disability at issue particularly in 
view of the recent change in the rating criteria.  The Board 
finds that in order to fully evaluate the veteran's 
folliculitis, additional examination is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his service-
connected folliculitis.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Color photographs of 
the veteran's skin should be taken and 
associated with the examination report.  
Findings necessary to apply the criteria 
in 38 C.F.R. § 4.118 (2002) and 67 Fed. 
Reg. 49596-99 (July 31, 2002) should be 
set forth in detail (copies of these 
regulations should be provided to the 
examiner).  

-The examiner should report on the 
percentage of the body or exposed areas 
affected by folliculitis; 

-The examiner should indicate whether the 
veteran undergoes systemic therapy for 
folliculitis, using corticosteroids or 
other immunosuppressive drugs, and the 
duration of their use;

-The examiner should comment on whether 
the veteran's folliculitis causes any 
disfigurement of the head, face, or neck; 

-The examiner should offer comments and 
an opinion as whether the veteran's 
folliculitis impairs the functioning of 
any part of the veteran's body or could 
reasonably be expected to interfere with 
normal employability.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

2.  The RO should then review the 
veteran's claim under the applicable 
diagnostic codes of 38 C.F.R. § 4.118, in 
effect before and after August 30, 2002.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




